Citation Nr: 1644484	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for hearing loss of the right ear.  

3.  Entitlement to service connection for depression, including as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to January 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran related that he sustained a back injury while on active duty.  

2.  A chronic low back disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including the back injury the Veteran stated that he sustained while in service.

3.  Hearing impairment in the right ear has not been demonstrated at any time.  
 
4.  The Veteran had an incident of anxiety during service.  

5.  Chronic depression was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or caused or aggravated by a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  A chronic low back was neither incurred in nor aggravated by service nor may degenerative joint disease of the lumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Hearing loss of the right ear was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

3.  Chronic depression was neither incurred in nor aggravated by service or proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in October 2012, April 2014 and May 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Low Back Disability

The Veteran contends that service connection should be awarded for a chronic low back disability, which has now been diagnosed as degenerative joint disease of the thoracolumbar spine.  He states that while in the process of extinguishing a fire while on active duty in 1968, he fell 10 to 12 feet onto some roots that were growing in a ditch.  He stated that he had back pain after the injury and on walking or bending thereafter.  

Review of the Veteran's STRs shows no complaint or manifestation of a back injury, although it is noted in October 1968 that the Veteran had right-sided chest and back pain while breathing.  Physical examination showed rough breath sounds.  A chest X-ray study was normal.  As noted, the Veteran has stated that he sustained an injury of his low back in a fall while on active duty.  On examination for separation from service, clinical evaluation of the spine was normal.  

Post-service medical evidence includes records of private treatment dated beginning in January 2008 that show that the Veteran had had complaints of significant back pain since the late 1990s.  Imaging studies documented degenerative changes.  Subsequent records continued to show complaints of back pain.  There was no opinion regarding the etiology of the back disability.  

An examination was conducted by VA in April 2014.  At that time, the diagnosis was degenerative joint disease of the thoracolumbar spine.  After consideration of the Veteran's history of back pain during service, the examiner opined that the Veteran's claimed condition was less likely than not related to a claimed in-service injury, disease or illness.  The rationale was that the current lumbar spine disorder dated from the late 1990s according to private treatment records and that on separation from service clinical evaluation was normal.  The examiner noted that the October 1968 episode of back pain noted in the Veteran's STRs was shown to be related to a respiratory disorder involving a productive cough and rough breath sounds.  This was not shown to be related to the current diagnosis of chronic degenerative joint disease of the thoracolumbar spine.  

The Board finds that, while the Veteran did relate having had a back injury during service and had complaints of back pain while breathing noted in his STRs, a chronic back disability was not manifested while he was on active duty or during the first post-service year.  The treatment records from the Veteran's private physician indicate that his chronic low back disability first manifested in the late 1990s, over two decades after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for over two decades between the period of active service and his noted back problems is itself evidence which tends to show that degenerative joint disease of the thoracolumbar spine did not have its onset in service or for years thereafter.  There is no competent opinion to the contrary.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Right Ear Hearing Loss

The Veteran contends that service connection should be established for hearing loss of the right ear.  It is asserted that this disability is the result of exposure to acoustic trauma while the Veteran was on active duty.  The Board notes that service connection has been established for left ear hearing loss and tinnitus as being related to service, including exposure to acoustic trauma during service.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered to be a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the Veteran's STRs shows that on examination for entry into service audiometric testing showed pure tone threshold levels to be within normal limits.  The STRs do not show complaints or manifestations of hearing loss.  On examination for separation from service, tests of hearing by whispered voice were normal.  

An examination was conducted by VA in October 2012.  At that time, pure tone audiometry studies in the right ear were noted to be as follows:

Hz
500
1000
2000
3000
4000
6000
8000
Right ear in dB
15
20
20
15
25
25
20

The speech recognition score in the Veteran's right ear was 96 percent correct.  

The record shows that the Veteran has not manifested a hearing loss in the right ear that meets the thresholds necessary for hearing impairment for VA purposes.  Specifically, all tested frequencies show thresholds that are less than 26 dB and his speech recognition was in excess of 94 percent.  As such, he has not demonstrated a hearing loss in the right ear upon which service connection may be established.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, service connection for a right ear hearing loss is not warranted.

Depression

The Veteran contends service connection should be established for his psychiatric disorder that has been diagnosed as depression.  It is noted that his STRs show that he had an episode of anxiety while he was on active duty.  He has also contended that his depression is related to the low back disorder for which he has claimed service connection.  

Review of the record includes the STRs that show that the Veteran had a complaint in February 1968 that he was nervous and wanted to see a doctor.  On examination, the examiner noted that the Veteran was not having a psychiatric problem, but that his anxiety was "situational."  It was believed that an upcoming transfer would alleviate his anxiety.  He was prescribed the medication Librium.  On examination for separation from service, psychiatric clinical evaluation was normal.  

Post-service treatment records include a January 2008 report of private treatment that showed that the Veteran had no complaints of depression or anxiety.  In August 2010, private treatment records show that the Veteran was under treatment for anxiety and depression.  

An examination was conducted by VA in May 2014.  At that time, the diagnosis was major depressive disorder, NOS.  After examination and review of the record, the examiner opined that it was less likely than not that the current psychiatric disability was related to service, including the single episode of anxiety while he was on active duty.  The specific rationale was that the Veteran did not recall having been nervous while he was on active duty.  Regarding the possibility that the depression was related to the back injury he stated that he sustained while on active duty, the examiner opined that it was less likely than not that the depression was related to an in-service injury, disease, or event.  The rationale was that the Veteran alleged hurting his back in the service when he fell fighting a fire.  The examiner noted that following discharge the Veteran had worked as a machinist for 25 years followed by 14 years as a walking mail carrier.  His only symptom of depression was sleep disturbance which had existed since 2004.  He stated that his appetite was only fair since 2009 and he reported decreased energy since 2002 when he was diagnosed with heart problems.  The Veteran maintained his work as a mail carrier until 2009 when he retired.  

The record shows that the Veteran had one episode of anxiety while he was on active duty, but evaluation at that time found that he did not have a chronic psychiatric disability.  On examination in 2008, he denied having depression or anxiety, which were first demonstrated in 2010.  On examination by VA in 2014, the examiner found no relationship between the diagnosed major depressive disorder and the Veteran's period of active duty.  Significantly, the Veteran did not recall having had an episode of anxiety during service and the examiner found no evidence that the current disability was related to any incident that had occurred while the Veteran was on active duty.  As such, there is no positive nexus opinion in the record upon which a grant of service connection may be based.  While the Veteran has contended that his depression is secondary to his back disorder, as noted above, service connection for a back disability is not established.  Therefore, there is no basis for secondary service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for depression, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back disability is denied.  

Service connection for hearing loss of the right ear is denied.  

Service connection for depression, including as secondary to service-connected low back disability, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


